DETAILED ACTION
This is the First Office Action on the Merits based on the 17/061,006 application filed on 10/01/2020 and which claims as originally filed have been considered in the ensuing action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/27/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “14” has been used to designate both handle and void.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 4 is objected to because of the following informalities:  
On line 1, “the device” should be corrected to ---the ski trainer device---
Claim 6 is objected to because of the following informalities:  
On line 2, “the inwardly” should be corrected to ---the curved inwardly---
On line 2, “the body” should be corrected to ---a body---
Claim 9 is objected to because of the following informalities:  
On line 8 “the side” should be corrected to ---a side---
On line 9, “the midsection” should be corrected to ---a midsection---
On line 10, “the speed” should be corrected to ---a speed---
Claim 10 is objected to because of the following informalities:  
On line 1, “the hands” should be corrected to ---hands---
Claim 11 is objected to because of the following informalities:  
On line 2, “a student” should be corrected to ---the student---
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the addition of “generally” on line 4 renders the claim indefinite as the metes and bounds of “generally” has not been disclosed in the specification. 
Regarding claim 9, the addition of “may be” on line 10 renders the claim indefinite, as it is unclear if the limitation following “may be” is required by the claim. The Examiner suggests amending “may be” to ---is capable of being---
Regarding claim 10, the addition of “may” on line 10 renders the claim indefinite, as it is unclear if the limitation following “may” is required by the claim. The Examiner suggests amending “may be” to ---is capable of ---
Regarding claim 13, the addition of “generally” on line 3 renders the claim indefinite as the metes and bounds of “generally” has not been disclosed in the specification. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Micari et al (US 2006/0110716).

Regarding claim 1:
	Micari et al discloses a) a shaft (125), the shaft including a proximal end, a distal end, a midsection and having a longitudinal axis (see Figures 1-2); b) a grip (130, see Figures 1-7) cooperatively connected to the proximal end of the shaft (see Figures 1-7); c) an extension member (120) connected to the distal end (see Figures 1-7), the extension member having a mean axis, the mean axis of the extension member forming an angle a with the longitudinal axis of the shaft, wherein the angle a is an oblique angle (see annotated Figure below, the angle is an oblique angle).
[AltContent: textbox (Angle)][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    352
    639
    media_image1.png
    Greyscale

Regarding claim 4:
	Micari et al discloses the device is constructed of a rigid plastic (“Hoop 100 may also be produced in large volumes by utilizing a molding, casting or ejection process using a thermosetting polymer or similar materials. Alternative materials may be employed for forming the hoop, including various plastics or polymers (e.g., polypropylene, polyvinylchloride), laminated materials, fiberglass, aluminum, steel and other metals and alloys, as well as wood.” See paragraph [0024]).

Regarding claim 5:
	Micari et al discloses the angle a is between 90 and 150 degrees (see annotated Figure below, the angle is an oblique angle).
[AltContent: textbox (Angle)][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    352
    639
    media_image1.png
    Greyscale

.
Regarding claim 6:
	Micari et al discloses the extension member has a curved inwardly facing surface, whereby the inwardly facing surface is arranged and configured to be placed against the body of a student skier (see Figure 7).

Allowable Subject Matter
Claims 2-3 and 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9, and dependent claims 10-14, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 9, the prior art of record fails to teach or disclose a ski training method in combination with all the structural and functional limitations of claim 9 and further comprising the ski instructor skiing to the side and behind a student skier.
	The closest prior art of record includes Micari et al (2006/0110716), Braaten (US 2014/0335492), and Davis (US 8,721,343).
	Micari et al teaches that the ski instructor is positioned directed behind the skier.
	Braaten discloses ski restraint harness, but fails to disclose that the training device includes a shaft, an instructor handle and an extension member. Braaten further teaches that the ski instructor is positioned directed behind the skier.
	Davis discloses a ski teaching apparatus having a shaft (12), an instructor handle (16) and an extension member (20). Davis fails to disclose that the instructor is positioned behind and to the side of the skier. Davis further fails to disclose a grip cooperatively connected to the proximal end of the shaft and an instructor handle cooperatively connected to the shaft between the proximal and distal ends. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN M ANDERSON whose telephone number is (313)446-6531. The examiner can normally be reached M-TH 6 a.m. -4 p.m. (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Megan Anderson/Primary Examiner, Art Unit 3784